DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed July 14, 2022.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Status of Claims
2.	Claims 10-13 are pending and currently under consideration for patentability.  
Claims 1, 3-9 and 14-17 are cancelled as of the claim amendment filed June 14, 2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
                                                                                                                                                             
Response to Arguments
4.	Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the claimed configuration of the “substantially tubular shaped base” of the cylindrical balloon base of the present invention is not taught, disclosed, or suggested in either Kobe or Weber, examiner respectfully disagrees. A balloon base can be broadly interpreted as the portion of the balloon which makes contact with the catheter. In Figure 3 of Kobe, the balloon (2a) is clearly shown as having a cylindrical balloon base contacting the catheter body (1) which is substantially tubular in shape. Additionally, as seen in Figures 4 and 6, the balloon (29) of Weber is also shown as having a cylindrical balloon base (best seen at 30) contacting the catheter body (10) which is substantially tubular in shape.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the present invention is intended to be used in a curved blood vessel, and that the catheter disclosed by Weber is only for use by inserting into a trachea and would not function for use in a curved blood vessel; however, Kobe is the primary reference being utilized for rejection and modifications are made in view of teachings similar to that disclosed by Weber. Applicant further argues that Kobe is not intended to be used in curved blood vessels, just the trachea; yet, Kobe clearly teaches a balloon catheter intended for use in a curved blood vessel (hepatic vein and lower-extremity veins; Fig. 7; [0023]).  Accordingly, examiner respectfully disagrees.
Applicant is also reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Interpretation
5.	While the phrase “substantially the same diameter” and “substantially tubular shaped base” include the relative term “substantially,” these phrases are clearly understood by one having ordinary skill in the art, and are considered definite.


Claim Objections
6.	Claims 10 and 12 are objected to because of the following informalities:  
	At lines 11-12 of claim 10, “wherein a lumen… is formed on the substantially tubular shaped base;” however, it should read as --wherein a lumen…is formed [[within the substantially tubular shaped base--.
	Claim 12 includes claim language inconsistencies, as the word “second” has been stricken from the claimed “second balloon” in line 2, but “the second balloon” is then referred to in the final line; additionally, line 3 recites “the front end balloon” but in the final line of the claim, only “the balloon” is referred to. Examiner suggests keeping --a second balloon-- in line 2 of claim 12, amending “a balloon” of claim 10 to be --a front end balloon--, and amending “the balloon” in the final line of claim 12 to also be -- the front end balloon--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, “a lumen” is introduced in line 4, and “a lumen” is introduced in line 11. In line 13 of claim 10, “the lumen” is recited, however it is unclear as to which lumen applicant is referring to. Examiner suggests amending the lumen in line 4 to be --a catheter lumen-- and the lumen in line 11 to be --a balloon base lumen--.
	In claim 10 “a balloon” is introduced, and in claim 12 “a balloon” is introduced. In the final line of claim 12 “the balloon” is recited, and it is unclear as to which balloon applicant is referring to. Examiner suggests keeping --a second balloon-- in line 2 of claim 12, amending “a balloon” of claim 10 to be --a front end balloon--, and amending “the balloon” in the third to last line of claim 10 and final line of claim 12 to also be -- the front end balloon--.
Claim 12 recites the limitation "the front end balloon" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second balloon" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 11 and 13 are subsequently rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobe University (JP 2012-200573 A; hereinafter referred to as “Kobe”) in view of Weber (US 5,076,268).
Please see Annotated Fig. 6 of Weber below, for reference:

    PNG
    media_image1.png
    311
    188
    media_image1.png
    Greyscale

9.	With regard to claim 10, Kobe discloses an inflation type two balloon catheter (abstract; Figs. 1-3) configured for use in a curved blood vessel (hepatic vein, 41 and veins of lower extremity, 42 include inherent curves; best seen in Fig. 7; [0023]), the catheter comprising: a tubular catheter body (catheter tube, 1) having a predetermined length ([0010-0018]; [0021-0022]) and a lumen provided in an axis direction from a front end to a rear end thereof; a balloon (1st balloon, 2a); and a cylindrical shaped balloon base (Fig. 3) having an inherently larger diameter than an outer diameter of the catheter body (1) integrally provided at the front end of the tubular catheter body (1) and having a substantially tubular shaped base (Fig. 3), wherein a lumen (interior flow channel within base of 2a) having substantially the same diameter as the outer diameter of the catheter body (1) is formed within the substantially tubular shaped base over its entire length with both ends open ([0024]).
	Kobe is silent in regard to the inflation type balloon catheter being an oblique inflation type balloon catheter, wherein the balloon base provided at the front end of the catheter body includes the balloon and a base, a lumen having substantially the same diameter as the outer diameter of the catheter body is formed on the base over an entire length with both ends opened, wherein a central axis of the lumen is inclined at a predetermined lumen angle with respect to a central axis of the base concentric with a central axis of the catheter body, an outer peripheral surface in an axis direction is formed in parallel with the central axis of the base, and the balloon is provided on the outer peripheral surface of the parallel base to obliquely inflate with respect to the central axis of the catheter body during inflation.
	However, Weber discloses an oblique inflation type balloon catheter (probe, 10; Figs. 1, 4; abstract; col. 5, line 15 - col. 6, line 2) in which a balloon (asymmetric balloon, 29) is provided at a front end of a tubular catheter body (flexible plastic tubing, 11) having a predetermined length (col. 3, lines 34-37; col. 4, lines 54-59), wherein a balloon base (29 in combination with pair of sleeves, 30; Fig. 6) is provided at the front end of the catheter body (11), the balloon base (29, 30) includes the balloon (29) and a base (30) and includes a cylindrical shaped balloon base (30) having a larger diameter than an outer diameter of the catheter body (11; col. 6, lines 12-15), a lumen (interior of sleeves, 30) having substantially the same diameter as the outer diameter of the catheter body (11; Fig. 4) is formed on the base (30) over an entire length with both ends opened (Fig. 6), a central axis of the lumen (see annotated Fig. 6, above) is inclined at a predetermined lumen angle with respect to a central axis of the base (see annotated Fig. 6, above) concentric with a central axis of the catheter body (11; Fig. 4), an outer peripheral surface (pair of cones, 46, 47) in an axis direction is formed in parallel with the central axis of the base (30; see annotated Fig. 6, above), and the balloon (29 at 46, 47) is provided on the outer peripheral surface of the parallel base to obliquely inflate with respect to the central axis of the catheter body (11) during inflation (col. 6, lines 3-26; claims 1-5).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the balloon and balloon base disclosed by Kobe to obliquely inflate and have an inclined lumen axis with respect to the central axis of the catheter body, similar to that disclosed by Weber, in order to provide a balloon that complement the natural curvature of the catheter body and bodily lumen being traversed, so that it effectively seals the bodily lumen and holds the catheter body in place while simultaneously urging the catheter tip close to a wall of the bodily lumen, as suggested by Weber in column 7, lines 16-21.

10.	With regard to claim 11, Kobe discloses that the lumen (interior flow channel) of the catheter body (1) is partitioned into a blood removing lumen (lumen for blood removal, 9) for removing blood from a blood vessel and a blood feeding lumen (lumen for blood transfusion, 10) for sending blood to the blood vessel, and an opening area of the blood removing lumen (9) is larger than an opening area of the blood feeding lumen (10; Figs. 1-2; 6:4 ratio between cross-sections; [0013]; [0021]; [0024]; claim 6).

11.	With regard to claim 12, Kobe discloses that a second balloon (2b) is provided in the catheter body (1) at a predetermined length behind the front end balloon (2a), and a side hole (side holes, 7a-7e) for taking blood into a blood removing lumen (9) is provided in the catheter body between the second balloon (2b) and the front end balloon (2a; Figs. 1-3; [0010-0012]; [0021-0022]; claim 1).

12.	With regard to claim 13, while the annotated Fig. 6 of Weber above shows that the angle between the central axis of the lumen and a central axis of the base appears to be in 10o or less, Kobe and Weber fail to explicitly disclose that the predetermined angle between the central axis of the lumen and a central axis of the base is in a range of 3o to 10o.
	However, with respect to the predetermined angle (θ) between the outer peripheral surface of the balloon base and the central axis of the catheter body, Weber suggests that the angle (θ) is not critical and the selection of the angle will generally be determined by the desirability of complying with industry standards regarding the overall dimensions of different luminal sealing balloons (col. 6, lines 19-23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the predetermined angle between the central axis of the lumen and a central axis of the base disclosed by Kobe in view of Weber to be in a range between 3o and 10o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one having ordinary skill in the art would be motivated to provide a 3o to 10o angle between central axis of the lumen and a central axis of the base, in order to slightly angle the catheter tip toward a wall of the bodily lumen being traversed without drastically angling the tip so that it inadvertently presses against or possibly damages the walls of the bodily lumen being traversed, during use.  Additionally, since Weber suggests in column 6, lines 19-23 that the angle (θ) is not critical - it would obvious for one having ordinary skill in the art to tailor the angle of the asymmetric balloon base to its specific use, through routine experimentation.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781